DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rimon et al (US 2016/0274662 A1).

Regarding claim 1, Rimon discloses a method for controlling a deformation [e.g., Paragraph 73: Haptic devices 810A-813E, 806-809 can provide one or more of texture, shape, temperature, vibration, pressure and can form the user's hand in different shapes] of a virtual reality (VR) interaction controller [e.g., Fig. 5: 502; see Paragraphs 53-54], comprising:
determining that a posture of a user [e.g., Fig. 1: 100] holding the VR interaction controller is changed (e.g., see Fig. 19: 1930; Paragraph 103: the motion of the glove is detected by one or more sensors);
obtaining a set of correspondences [e.g., Fig. 17: 1632; see Paragraph 86: The haptic feedback controller 1604 is linked to the haptic devices 806-809, 810A-813E in the gloves 502L, 502R and provides haptic signals to the haptic devices corresponding to a haptic profile for the objects displayed in the virtual scene and the motion information received from the inertial sensors] between features of a plurality of postures [e.g., Fig. 18: positions/movements of user 100] and a plurality of simulated objects [e.g., Fig. 18: 1640, 1642, 1650, 1852] (e.g., see Fig. 19: 1910; Paragraph 100: The haptic profile may also include one or more adjustments to correspond to the current instance of the virtual object, the virtual environment and the user), 
e.g., Paragraph 59: 1st posture = touching, feeling, holding, or looking at a soda can; 2nd posture = squeezing, crushing or pressing on a soda can; claims 6, 21: holding, moving, crushing, tossing, dropping, feeling, rubbing, squeezing, pressing, smashing, or bumping postures; Fig. 18: different user postures/positions] correspond to different simulated objects [e.g., Paragraph 60: a 1st image of an uncrushed soda can, a 2nd image of a crushed soda can; 
Paragraph 60: if the user is wearing a glove 502 and the user presses on the virtual soda can, the soda can will change shape, e.g., to show a crushing action. The glove will be provided haptic feedback to give the user a perception of crushing the can;
Paragraph 58: different images of coffee tables, soda cans, walls, carpets, doors, and/or other virtual people and things;
Paragraph 65: different images of trees; 
Paragraph 70: different images of boulders; 
Paragraph 100: different images of multiple types of swords e.g., a rapier, a cutlass, a two-handed broad sword;
Fig. 18: different sword images – such as a downward oriented sword 1802A spaced apart from a pirate 1642, a horizontally arranged sword 1802B with its blade partially behind and obscured by a pirate’s sword 1852, a slightly upward oriented sword 1802C with its blade edge contacting the blade edge of a pirate’s sword 1852, and an almost vertical sword 1802D with its pommel in contact with a pirate’s sword 1852;
claim 19: changing the virtual scene in response to the detected movements in the HMD, the changes in the virtual scene including rendering a second virtual object, the second virtual object being associated with a second haptic profile;
Paragraph 51: content rendered in the HMD 102 is dependent on the direction that the HMD 102 is positioned;
Paragraph 62: Turning of the user's head would cause a request for content to enable rendering of the virtual space to the left. The turning is therefore an input to input device interface 512 that goes to VR content selection module 510 so that the data can be rendered and provided to the HMD];
extracting a feature of the changed posture [e.g., see Figs. 17, 18; Paragraphs 51, 96, 104: In scene 1810B, the user raises the glove 502 to a horizontal position. This motion is sensed by the sensor 1622; Paragraph 60: the user presses on a virtual soda can];
determining, according to the extracted feature of the changed posture, an object [e.g., see Fig. 18: a held sword 1640 contacting another sword 1852; Paragraph 60: a crushed soda can] to be simulated by the VR interaction controller based on the set of correspondences [e.g., see Fig. 18; Paragraph 96: In scene 1810B, the user raises the sword 1640 to a more horizontal orientation 1802B and the pirate 1642 lightly touches his sword 1852 to the user's sword 1640];
determining, according to a shape of the determined object [e.g., see Paragraph 95: shape of the held sword grip 1650; Paragraph 60: shape of a soda can being crushed] to be simulated and a shape of the VR interaction controller [e.g., see Paragraph 95: shape of the glove 502] before the posture of the user is changed, a deformation parameter [e.g., Fig. 18: haptic signal for feedback 1860A; Paragraph 60: haptic feedback] of the VR interaction controller; and
controlling, according to the deformation parameter, the VR interaction controller to generate the deformation of the VR interaction controller [e.g., Paragraph 95: When the user 100 is initially lifting the sword 1604 from the lowered position 1802A, the haptic devices 806-809, 810A-813E provide texture or physical attributes of the sword handle, e.g., the feedback 1860A shape of the grip 1650 of the sword. The haptic devices 806-809, 810A-813E can also shape the user's hand and as if the user were gripping the leather wrapped grip 1650 of the sword; Paragraph 60: if the user is wearing a glove 502 and the user presses on the virtual soda can, the soda can will change shape, e.g., to show a crushing action. The glove will be provided haptic feedback to give the user a perception of crushing the can]
(e.g., see Paragraphs 43-107).

Regarding claim 2, Rimon discloses determining that the posture of the user is changed from a first posture [e.g., Fig. 18: 1st illustrated position/movement of user 100] to a second posture [e.g., Fig. 18: 2nd illustrated position/movement of user 100]; and
simulating an object [e.g., Fig. 18: 1640, 1650 in 1810A] corresponding to the first posture, wherein the shape of the VR interaction controller is a shape of the object corresponding to the first posture [e.g., see Paragraph 95: shape of the grip 1650] (e.g., see Paragraphs 94-98; Paragraph 60: if the user is wearing a glove 502 and the user presses on the virtual soda can, the soda can will change shape, e.g., to show a crushing action. The glove will be provided haptic feedback to give the user a perception of crushing the can).

Regarding claim 12, Rimon discloses determining the deformation parameter of the VR interaction controller comprises:
determining, according to the shape of the object to be simulated [e.g., see Paragraph 95: shape of the grip 1650; Paragraph 60: shape of virtual soda can] and the shape of the VR interaction controller [e.g., see Paragraph 95: shape of the glove 502] before the posture of the e.g., see Paragraph 95: before user begins to lift the sword 1604 from a lowered position 1802A; Paragraph 60: before user begins crushing virtual soda can], a region of the VR interaction controller to be deformed [e.g., see Figs. 8-9; Paragraph 72: Fingers and thumb of the gloves include haptic devices 810A-813E. Haptic devices 810A-813E may provide texture, shape, temperature, vibration and pressure sensations to the user's fingers and thumb. The palm area of the glove also includes haptic devices 804-805 for providing texture, shape, temperature, vibration and pressure sensations to the user's palms. The backside of the gloves may also include haptic devices 806-809 for providing texture, shape, temperature, vibration and pressure to the backside of the user's hands]; and
determining the deformation parameter according to the determined region of the VR interaction controller to be deformed [e.g., see Paragraph 95: the haptic devices 806-809, 810A-813E provide texture or physical attributes of the sword handle, e.g., the feedback 1860A shape of the grip 1650 of the sword; Paragraph 60: The glove will be provided haptic feedback to give the user a perception of crushing the can, e.g., such as a stepwise or smooth changing resistance between the users' fingers as the can crushes].

Response to Arguments
Applicant's arguments filed on 16 December 2020 have been fully considered but they are not persuasive.

The Applicant contends, “Rimon fails to disclose “obtaining a set of correspondences between features of a plurality of postures and a plurality of simulated objects, wherein features of different postures correspond to different simulated objects,” and “determining, according to the extracted feature of the changed posture, an object to be simulated by the VR interaction controller based on the set of correspondences,” as recited in amended claim 1” (see Page 10 of the Response filed on 16 December 2020). However, the Office respectfully disagrees.

Rimon discloses obtaining a set of correspondences [e.g., Fig. 17: 1632; see Paragraph 86: The haptic feedback controller 1604 is linked to the haptic devices 806-809, 810A-813E in the gloves 502L, 502R and provides haptic signals to the haptic devices corresponding to a haptic profile for the objects displayed in the virtual scene and the motion information received from the inertial sensors] between features of a plurality of postures [e.g., Fig. 18: positions/movements of user 100] and a plurality of simulated objects [e.g., Fig. 18: 1640, 1642, 1650, 1852] (e.g., see Fig. 19: 1910; Paragraph 100: The haptic profile may also include one or more adjustments to correspond to the current instance of the virtual object, the virtual environment and the user), 
wherein features of different postures [e.g., Paragraph 59: 1st posture = touching, feeling,, holding, or looking at a soda can; 2nd posture = squeezing, crushing or pressing on a soda can; 
claims 6, 21: holding, moving, crushing, tossing, dropping, feeling, rubbing, squeezing, pressing, smashing, or bumping postures;
Fig. 18: different user postures/positions] correspond to different simulated objects [e.g., Paragraph 60: a 1st image of an uncrushed soda can, a 2nd image of a crushed soda can; 
Paragraph 60: if the user is wearing a glove 502 and the user presses on the virtual soda can, the soda can will change shape, e.g., to show a crushing action. The glove will be provided haptic feedback to give the user a perception of crushing the can;
Paragraph 58: different images of coffee tables, soda cans, walls, carpets, doors, and/or other virtual people and things;
Paragraph 65: different images of trees; 
Paragraph 70: different images of boulders; 
Paragraph 100: different images of multiple types of swords e.g., a rapier, a cutlass, a two-handed broad sword;
claim 19: changing the virtual scene in response to the detected movements in the HMD, the changes in the virtual scene including rendering a second virtual object, the second virtual object being associated with a second haptic profile;
Paragraph 51: content rendered in the HMD 102 is dependent on the direction that the HMD 102 is positioned;
Paragraph 62: Turning of the user's head would cause a request for content to enable rendering of the virtual space to the left. The turning is therefore an input to input device interface 512 that goes to VR content selection module 510 so that the data can be rendered and provided to the HMD;
Fig. 18: different sword images – such as a downward oriented sword 1802A spaced apart from a pirate 1642, a horizontally arranged sword 1802B with its blade partially behind and obscured by a pirate’s sword 1852, a slightly upward oriented sword 1802C with its blade edge contacting the blade edge of a pirate’s sword 1852, and an almost vertical sword 1802D with its pommel in contact with a pirate’s sword 1852];
extracting a feature of the changed posture [e.g., see Figs. 17, 18; Paragraphs 51, 96, 104: In scene 1810B, the user raises the glove 502 to a horizontal position. This motion is sensed by the sensor 1622; Paragraph 60: the user presses on a virtual soda can];
determining, according to the extracted feature of the changed posture, an object [e.g., see Fig. 18: a held sword 1640 contacting a different sword 1852; Paragraph 60: a crushed soda can] to be simulated by the VR interaction controller based on the set of correspondences [e.g., see Fig. 18; Paragraph 96: In scene 1810B, the user raises the sword 1640 to a more horizontal orientation 1802B and the pirate 1642 lightly touches his sword 1852 to the user's sword 1640]
(e.g., see Paragraphs 43-107).

Applicant's arguments with respect to claims 1, 2, and 12 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
12 May 2021